DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 11/19/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein at least a portion of the spindle is positioned within the internal bore of the ball screw”.  It is unclear as to how anything more than only a portion of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Nagao (US 2004/0195290 A1).
Regarding claim 1, Nagao discloses:
A friction bit joining system [gun (20); figure 1], comprising: 
a ball screw [hollow threaded shaft (27); 0041] having an internal bore through the ball screw and external threads; 
a chuck [header (40)] and spindle [rotational shaft (26)] configured to be rotated by a chuck spindle motor [rotational motor (25)], 
wherein at least a portion of the spindle is positioned within the internal bore of the ball screw, the chuck is in a fixed axial position relative to the ball screw, and the chuck is rotatable relative to the ball screw [see figure 1]; 
a friction bit joining bit held by the chuck [note the bit is consider material worked upon and not further limiting structurally]; 
[gun arm (21) and mainframe (29)] supporting the ball screw, the chuck, the spindle, and the friction bit joining bit [see figure 1]; and 
a chuck driver motor [linear movement motor (24)] positioned and configured to rotate the ball screw to axially move the chuck and the friction bit joining bit relative to the support frame [0042-0043 and figure 1].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as being used for friction bit joining, the friction joining bit, etc.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Nagao discloses:
wherein the support frame [gun arm (21) and mainframe (29)] has a C-shaped configuration comprising: 
a first end region supporting the ball screw, the chuck, the spindle, and the friction bit joining bit [the end comprising main frame (29)]; 
a second end region for providing a stop against which workpieces are held when the workpieces are being joined to each other with the friction bit joining bit [the end comprising receiving portion (23)]; and 
an intermediate region extending from the first end region to the second end region [the area connecting the noted regions].
Regarding claim 3, Nagao discloses:
wherein at least the second end region and the intermediate region comprise an integral, unitary material [see figure 1].
Regarding claim 4, Nagao discloses:
at least one guiderail [unlabeled guide slidably connected to linear guide (55) which is connected to the mainframe and arm] slidably coupled to the support frame; 
a motor support element [mainframe (29)] rigidly coupled to a first end portion of the at least one guiderail [mainframe (29) is coupled to the guide via linear guide (55)]; and 
a bit support element [bracket (70)] rigidly coupled to a second, opposite end portion of the at least one guiderail [the guide is coupled to bracket (70); note these couplings are rigid since they are not flexible].
Regarding claim 6, Nagao discloses:
at least one slideway [linear guide (55)] that is rigidly coupled to the support frame and that slidably couples the corresponding at least one guiderail to the support frame [figure 1].
Regarding claims 7 and 8, Nagao discloses:
wherein the chuck spindle motor is supported by the motor support element [see figure 1], and 
wherein the chuck driver motor is supported by the motor support element [see figure 1].
Regarding claim 9, Nagao discloses:
wherein the support frame comprises a ball screw holder [nut member (53)] having internal threads complementary to the external threads of the ball screw [0043].
Regarding claim 11, Nagao discloses:
wherein the spindle is rotatably coupled to the ball screw via a first chuck support bearing [bearing (31)] at a first end portion of the ball screw and a second chuck support bearing at a second, opposite end portion of the ball screw.
Regarding claim 12, Nagao discloses:
wherein the chuck spindle motor [rotational movement motor (25)] is mounted to the support frame and an output shaft [support to which pulley (46) is attached] of the chuck spindle motor is operably coupled to the spindle via a spindle belt [belt (46); see figure 1].
Regarding claim 13, Nagao discloses:
wherein the chuck driver motor [linear movement motor (24)] is mounted to the support frame and an output shaft [support to which pulley (61) is attached] of the chuck driver motor is operably coupled to the ball screw via a chuck driver belt [belt (62); see figure 1].
Claims 1 and 9-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Tasaki et al. (US 4,122,990).
Regarding claim 1, Tasaki discloses:
A friction bit joining system [portable frictional welding device in figure 1], comprising:
a ball screw [hollow threaded cylindrical member (9)] having an internal bore through the ball screw and external threads [2:15-17 and figure 1]; 
a chuck [chuck (14)] and spindle [rotary shaft (12)] configured to be rotated by a chuck spindle motor [drive motor (3)], 
[see figure 1]; 
a friction bit joining bit held by the chuck [note the bit is consider material worked upon and not further limiting structurally]; 
a support frame [casing (1, 2)] supporting the ball screw, the chuck, the spindle, and the friction bit joining bit; and 
a chuck driver motor [torque motor (20); figure 2] positioned and configured to rotate the ball screw to axially move the chuck and the friction bit joining bit relative to the support frame [3:26-40].
Regarding claim 9, Tasaki discloses:
wherein the support frame comprises a ball screw holder [threaded sleeve (16)] having internal threads complementary to the external threads of the ball screw [2:51-57].
Regarding claim 10, Tasaki discloses:
further comprising ball bearings [balls (17)] positioned between the external threads of the ball screw and the internal threads of the ball screw holder [2:54-57].
Regarding claim 11, Tasaki discloses:
wherein the spindle is rotatably coupled to the ball screw via a first chuck support bearing [bearing (15)] at a first end portion of the ball screw and a second chuck support bearing [bearing (15)] at a second, opposite end portion of the ball screw.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagao (US 2004/0195290 A1) as applied to claim 9 above, and further in view of Fujiuchi et al. (US 2007/0101787 A1).
Regarding claim 10, Nagao does not teach:
further comprising ball bearings positioned between the external threads of the ball screw and the internal threads of the ball screw holder.
Fujiuchi teaches threaded screw ball (36) meshing with threaded screw nut (52) via ball group (58) to facilitate smooth operation; 0049 and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ball group concept into Nagao in order to facilitate smooth operation of shaft (27). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaki et al. (US 4,122,990) as applied to claim 1 above, and further in view of Nagao (US 2004/0195290 A1).
Regarding claims 12 and 13, Tasaki does not teach:

wherein the chuck driver motor is mounted to the support frame and an output shaft of the chuck driver motor is operably coupled to the ball screw via a chuck driver belt.
Nagao teaches providing to power to rotational shaft (26) and threaded shaft (27) via motors (25, 24) mounted on main frame (29), wherein the motors have supports to which pulleys (46, 61) are attached in order to drive belts (47, 62); figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that any known motor configuration, including that taught by Nagao, could be adapted and used in place of that taught by Tasaki since they perform the equivalent function, minus any unexpected results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735